DISMISS; and Opinion Filed September 29, 2016.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00818-CR

                             TERRANCE LEE PERRY, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-23680-R

                             MEMORANDUM OPINION
                          Before Justices Francis, Stoddart, and Schenck
                                   Opinion by Justice Schenck
       Terrance Lee Perry appeals the trial court’s order placing him on deferred adjudication

for possession of a controlled substance. Under an agreement with the State, appellant pleaded

guilty and was placed on deferred adjudication for four years. Appellant now seeks to appeal the

trial court’s order. We dismiss this appeal for want of jurisdiction.

       Appellant was charged with the state jail felony offense of possession of less than one

gram of cocaine. He entered into a plea bargain agreement with the State in which he agreed to

judicially confess and plead guilty in exchange for the State’s recommendation that the trial court

defer adjudication, place him on four years of community supervision, and assess a fine of

$1500. Under the agreement, the State recommended a substance-abuse-felony-punishment

facility although appellant requested intensive outpatient treatment.       Appellant signed an

“Admonition of Felony Plea” that included the following:
                Defendant after careful consideration of his plea and trial options has
        indicated he wishes to accept the State’s offer of probation but have the Judge
        determine the appropriate substance treatment facility. Defendant acknowledges
        that he and his attorney fully discussed trial/plea options.         Defendant
        acknowledges that no promises or inducements were made to cause the defendant
        to accept this plea.

He also signed the plea agreement which stated, in pertinent part:

                I understand that I have a right to appeal to the Court of Appeals. After
        consulting with my attorney, I do expressly, voluntarily, knowingly, and
        intelligently give up and waive my right to any appeal if the Court follows the
        terms of the State’s recommendation as to sentencing.

The trial court’s June 9, 2016 order reflects that, under the plea bargain agreement, appellant was

placed on deferred adjudication for four years with a $1500 fine. The rule 25.2 certification of

right to appeal, signed by the trial court, appellant, and appellant’s trial counsel, states this is “a

plea-bargain case, and the defendant has NO right to appeal” and “the defendant has waived the

right to appeal.”

        Appellant filed a letter, postmarked July 5, 2016, which we treated as a notice of appeal.

When the clerk’s and reporter’s records were not timely filed, we sent a letter telling the district

clerk and the court reporter to file the records. In response, the court reporter informed the Court

appellant had waived his right to appeal and attached a copy of the trial court’s rule 25.2

certification.   We sent appellate counsel and the State letters questioning our jurisdiction;

thereafter, the district clerk filed the clerk’s record.

        “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. “The standard to determine whether an appellate court has jurisdiction to hear and

determine a case ‘is not whether the appeal is precluded by law, but whether the appeal is




                                                   –2–
authorized by law.’” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting

Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008)).

       Under the rules of appellate procedure, the record must include the trial court’s

certification of the defendant’s right to appeal. See TEX. R. APP. P. 25.2(d). The court of appeals

must dismiss an appeal if the certification shows the defendant has no right to appeal. See id.

Rule 25.2(a)(2) limits a defendant’s right to appeal in plea bargain cases; specifically,

             [i]n a plea bargain case—that is, a case in which defendant’s plea is guilty
       or nolo contendere and the punishment did not exceed the punishment
       recommended by the prosecutor and agreed to by the defendant—a defendant
       may appeal only:

               (A) those matters that were raised by written motion filed and ruled on
       before trial, or

               (B) after getting the trial court’s permission to appeal.

TEX. R. APP. P. 25.2(a); see Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005).

       Here, the record shows appellant agreed to plead guilty in exchange for an agreed

sentence of deferred community supervision for four years and a $1500 fine. Appellant also

agreed to give up his right to appeal. The trial court followed the plea agreement and completed

the rule 25.2 certification stating this was a plea-bargain case, appellant waived his right to

appeal, and appellant had no right of appeal. The rule 25.2 certification is supported by the

record, including the plea agreement signed by appellant, his trial counsel, the State, and the trial

court. Because the certification and the record show appellant has no right to appeal, we

conclude we lack jurisdiction over this appeal.




                                                  –3–
       We dismiss this appeal.



                                       /David J. Schenck/
                                       DAVID J. SCHENCK
                                       JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)

160818F.U05




                                 –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TERRANCE LEE PERRY, Appellant                        On Appeal from the 265th Judicial District
                                                     Court, Dallas County, Texas
No. 05-16-00818-CR        V.                         Trial Court Cause No. F16-23680-R.
                                                     Opinion delivered by Justice Schenck,
THE STATE OF TEXAS, Appellee                         Justices Francis and Stoddart participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 29th day of September, 2016.




                                             –5–